Exhibit 10.1


Note: Certain confidential information in this exhibit has been omitted and
replaced with [***] because it is not material and its disclosure would likely
be competitively harmful.
MAGGIANO’S LITTLE ITALY CHANGE IN CONTROL AND LONG TERM INCENTIVE PLAN
This Maggiano’s Little Italy Change in Control and Long Term Incentive Plan (the
“Plan”) has been established by Brinker International, Inc. (the “Company”) to:
(i) retain persons eligible to participate in the Plan; (ii) motivate
Participants, by means of appropriate incentives, to achieve the Company’s
long-range goals relating to Maggiano’s Little Italy (“Maggiano’s”);
(iii) provide incentive compensation opportunities that are competitive with
those of other similar companies; and (iv) align Participants’ interests with
those of the Company’s shareholders through long term compensation that promotes
the financial interest of the Company and enhances total shareholder return.
1.Definitions. For purposes of the Plan, the terms listed below will be defined
as follows:
(a)    “Award Letter” means a letter authorized by the Committee and provided by
the Company to an employee of the Company naming the employee as a Participant
in the Plan.
(b)    “Base Value” means [***].
(c)    “Base Year EBITDA” means the EBITDA for the Company’s 2019 Fiscal Year.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means one or more of the following:
(i)An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or Maggiano’s as determined by the affirmative vote
of at least a majority of the Board;
(ii)    Gross mismanagement or gross neglect of the Participant’s duties to the
Company or Maggiano’s or their policies, procedures or guidelines as determined
by the affirmative vote of at least a majority of the Board; or
(iii)    Conviction of the Participant by a court of competent jurisdiction of a
felony.
(f)    “Change in Control of the Company” means a sale, transfer or other
conveyance of all or substantially all of the assets of the Company on a
consolidated basis; or the acquisition of beneficial ownership (as such term is
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(“Exchange Act”)) by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than the Company, directly or indirectly, of
securities


1



--------------------------------------------------------------------------------



representing 50% or more of the total number of votes that may be cast for the
election of directors of the Company.
(g)    “Change in Control of Maggiano’s” means a sale, transfer or other
conveyance of all or substantially all of the assets of Maggiano’s, directly or
indirectly, to any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) other than the Company or its affiliates, but excludes any
Change in Control of Maggiano’s that occurs simultaneously with and as a part of
a Change in Control of the Company.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Compensation Committee of the Board, or its
successor.
(j)    “EBITDA” means the earnings before interest, taxes, depreciation and
amortization for Maggiano’s as set forth in the Company’s financial statements,
adjusted to exclude items recorded in the “Other Gains and Charges” caption for
Maggiano’s and further adjusted in the Committee’s sole discretion for any
applicable matters set forth in the Appendix to this Plan.
(k)    “EBITDA CAGR” means the compound annual five year growth rate in EBITDA
during the Term determined using the formula: EBITDA CAGR = (Ending Year
EBITDA/Base Year EBITDA)^(1/5)-1.
(l)    “Ending Year EBITDA” means (i) the EBITDA in the last fiscal year of the
Term if there is no Change in Control of Maggiano’s, or (ii) if there is a
Change in Control of Maggiano’s, the EBITDA for the trailing 52 weeks preceding
the date of the Change in Control of Maggiano’s.
(m)    “Fiscal Year” means the fiscal year of the Company.
(n)    “Incremental Value” means the Sale Value minus the Base Value as adjusted
in the Committee’s sole discretion for any applicable matters set forth in the
Appendix to this Plan.
(o)    “Individual Participation Percentage” means, with respect to a
Participant, the bonus percentage assigned to the Participant in the
Participant’s Award Letter. In no event shall the aggregate Individual
Participation Percentages for all Participants exceed 100%.
(p)    “Participant” means an employee of the Company who has been selected for
participation in the Plan by the Company and has received an Award Letter.
(q)    “Payout Percentage” means the percentage based on (i) the level of
achievement of the EBITDA CAGR over the Term if there is no Change in Control of
Maggiano’s during the Term or (ii) the Sale Multiple of EBITDA if there is a
Change in Control of Maggiano’s during the Term.
(r)    “Plan Award” means the (i) Plan award payable to a Plan Participant as
provided in Section 2(a) or 2(b), as applicable, LESS (ii) the Reduction Amount.


2



--------------------------------------------------------------------------------



(s)    “Pool” means the dollar amount available for Plan Awards as calculated in
accordance with Section 2(a) or (b), as applicable. Notwithstanding any Plan
provision to the contrary, in no event shall the Pool exceed [***].
(t)    “Reduction Amount” means the dollar amount of any severance benefits
payable to the Participant pursuant to any plan sponsored by, or agreement with,
the Company or any affiliate that are payable to the Participant in connection
with a termination of employment that occurs on or before the Payment Date,
subject only to the requirement that the Participant execute a separation
agreement and general release and comply with such agreement and general
release.
(u)    “Sale Multiple of EBITDA” means the number that is calculated by dividing
the Sale Value determined in connection with a Change in Control of Maggiano’s
by the Ending Year EBITDA.
(v)    “Sale Value” means the value of the consideration paid to the Company in
connection with the Change in Control of Maggiano’s, as determined by the
Committee in its sole discretion, paid at the time of the Change in Control of
Maggiano’s.
(w)    “Term” means the five year period beginning on June 26, 2019 and ending
on June 26, 2024.
2.    Plan Metrics. The calculation of a Plan Award is based on the EBITDA CAGR
over the Term unless there is a Change in Control of Maggiano’s during the Term,
as provided below. The calculation of a Plan Award is based on the Sale Multiple
of EBITDA and Incremental Value in the event there is a Change in Control of
Maggiano’s during the Term, as provided below. This amount, as applicable, is
then reduced by the Reduction Amount, if any, to determine the Plan Award that
may be earned under the Plan.
(a)    Long Term Incentive Plan Award.
(i)    The Plan Award payable under the Plan, if any, shall be calculated as
follows so long as no Change in Control of Maggiano’s occurs during the Term:
First, the applicable Payout Percentage is determined based on the percentage
EBITDA CAGR over the Term, as provided in the chart below:
EBITDA CAGR
Payout Percentage
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Second, the applicable Payout Percentage is multiplied by the Ending Year EBITDA
to determine the Pool. The Pool shall be zero if the EBITDA CAGR is less than
[***].


3



--------------------------------------------------------------------------------



Third, each Participant’s Individual Participation Percentage is multiplied by
the Pool to determine the portion of the Pool to be paid to the Participant as a
Plan Award (subject to reduction as provided under the Plan), subject to the
terms and conditions of the Plan.
(ii)    The Payout Percentage between [***] and [***] EBITDA CAGR levels will be
determined through linear interpolation. For example, an EBITDA CAGR of [***]
would correlate to a Payout Percentage of [***].
(b)    Change in Control of Maggiano’s During the Term.
(i)    If there is a Change in Control of Maggiano’s during the Term, the Plan
Award payable under the Plan, if any, shall be calculated as follows:
First, the applicable Payout Percentage is determined based on the Sale Multiple
of EBITDA, as provided in the chart below:
Sale Multiple of EBITDA
Payout Percentage
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Second, the applicable Payout Percentage is multiplied by the Incremental Value
to determine the Pool. The Pool shall be zero if the Incremental Value is less
than or equal to $0.
Third, each Participant’s Individual Participation Percentage is multiplied by
the Pool to determine the portion of the Pool to be paid to the Participant as a
Plan Award (subject to reduction as provided under the Plan), subject to the
terms and conditions of the Plan.
(ii)    The Payout Percentage between Sale Multiple of EBITDA levels of [***]
and [***] will be determined through linear interpolation. For example, a Sale
Multiple EBITDA of [***] would correlate to a Payout Percentage of [***].
(c)    Plan Awards. For each Participant, the amount resulting from the
calculation in Section 2(a) or 2(b), as applicable, less the Reduction Amount,
if any, shall be the Plan Award that may be earned by that Participant. In no
event shall a Plan Award be payable using the calculations under both Section
2(a) and 2(b).
3.    Approval of Individual Awards. The Committee, in consultation with the
Chief Executive Officer of the Company, will review and approve any Plan Awards
that are payable under the Plan. A Participant’s Plan Award under Section 2(b)
shall be subject to the Participant actively


4



--------------------------------------------------------------------------------



supporting and working towards any Change in Control of Maggiano’s approved by
the Board and the completion of all of the requirements necessary to consummate
the Change in Control of Maggiano’s, as reasonably determined by the Committee.
4.    Payment.
(a)    Eligibility. To be eligible to earn payment of a Plan Award, a
Participant must remain employed by the Company through the Payment Date. If a
Participant does not remain continuously employed by the Company through the
Payment Date, the Plan Award that the individual otherwise would have received
under the Plan will not be earned. However, in the event of a Participant’s
termination of employment without Cause prior to the Payment Date, the Committee
may elect, in its sole discretion, to cause a pro-rated Plan Award to be paid to
the Participant, based on the portion of the Term that the Participant was
employed by the Company and actual performance achieved through the most recent
quarter of the Fiscal Year that ended immediately prior to the termination. Any
such payment shall be made within 75 days following termination and no further
payment shall be made to such Participant under the Plan. Notwithstanding the
foregoing, if a Participant’s employment with the Company is terminated by the
Company without Cause on or after the earlier of (i) the execution of a letter
of intent for the Change of Control of Maggiano’s or (ii) the execution of a
definitive agreement for the Change of Control of Maggiano’s, the Participant
shall be eligible to receive the Plan Award upon the closing of the Change of
Control of Maggiano’s related to such letter of intent or definitive agreement.
(b)    Form and Time of Payment. The “Payment Date” for a Plan Award will be the
earlier of (i) the date of the Change in Control of Maggiano’s or (ii) the last
day of the Term. Except as otherwise provided herein, Plan Awards will be paid
within thirty (30) days following the Payment Date in a lump sum (the specific
time within such 30 day period to be determined by the Company).
(c)    Release and Non-Compete. Payment of a Plan Award to a Participant shall
be conditioned on the Participant executing prior to payment of the Plan Award
(i) a general release of all current or future claims, known or unknown, arising
on or before the date of the release against the Company and its subsidiaries
and the directors, officers, employees and affiliates of any of them, in a form
that that is reasonably acceptable to the Company, and (ii) an agreement not to
engage in, assist, or have any active interest or involvement, whether as an
employee, agent, consultant, advisor, officer, director, stockholder (excluding
holding of less than 1% of the stock of a public company), partner, proprietor
or any type of principal whatsoever in a “competitive business” (as typically
defined by the Company as of the Payment Date, subject to the Committee’s
approval) for a period of at least 12 months, with such agreement being in a
form reasonably acceptable to the Company.
5.    Section 409A of the Code.
(a)    Although the Company does not guarantee the tax treatment of any payments
or benefits under the Plan, the intent of the Company is that the payments and
benefits under this Plan be exempt from Code Section 409A and to the maximum
extent permitted the Plan shall be limited, construed and interpreted in
accordance with such intent. In no event whatsoever shall the Company or its
affiliates or their respective officers, directors, employees or agents be
liable for any additional


5



--------------------------------------------------------------------------------



tax, interest or penalties that may be imposed on a Participant by Code Section
409A or damages for failing to comply with Code Section 409A.
(b)    Notwithstanding the foregoing or any other provision of this Plan to the
contrary, if at the time of a Participant's “separation from service” (within
the meaning of Code Section 409A), the Participant is a "Specified Employee,"
then the Company will defer the payment of any nonqualified deferred
compensation subject to Code Section 409A payable upon separation from service
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) until the date that is six (6) months following separation
from service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6) month period or such shorter period, if applicable). A Participant
will be a "Specified Employee" for purposes of this Plan if, on the date of the
Participant's separation from service, the Participant is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of employees deemed to be, a "Specified Employee" within the
meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
"Specified Employee" and the application of and effects of the change in such
determination.
(c)    Notwithstanding anything in this Plan or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of a Participant’s employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” and the date of such separation from service
shall be the date of termination for purposes of any such payment or benefits.
(d)    Notwithstanding anything in this Plan to the contrary, the application of
the Reduction Amount in the calculation of a Plan Award shall not be effective
to the extent it would cause the Participant to be subject to penalties and
interest under Code Section 409A with respect to the Plan Award.
6.    Clawback Provisions. If the Board, or an appropriate committee thereof,
has determined that any fraud, negligence, or intentional misconduct by the
Participant was a significant contributing factor to the Company having to
restate all or a portion of its financial statement(s), the Board or committee
shall take, in its discretion, such action as it deems necessary to remedy the
misconduct and prevent its recurrence. In determining what remedies to pursue,
the Board or committee will take into account all relevant factors, including
whether the restatement was the result of fraud, negligence, or intentional
misconduct. The Board will, to the extent permitted by applicable law, in all
appropriate cases, require reimbursement of any bonus or incentive compensation
paid to the Participant (including, without limitation, any award under this
Plan), cause the cancellation of restricted or deferred stock awards and
outstanding stock options, and seek reimbursement of any gains realized on the
exercise of stock options attributable to such awards,


6



--------------------------------------------------------------------------------



if and to the extent that (a) the amount of incentive compensation was
calculated based upon the achievement of certain financial results that were
subsequently reduced due to a restatement, (b) the Participant engaged in any
fraud or misconduct that caused or contributed to the need for the restatement,
and (c) the amount of the bonus or incentive compensation that would have been
awarded to the Participant had the financial results been properly reported
would have been lower than the amount actually awarded. In addition, the Board
may dismiss the Participant, authorize legal action, or take such other action
to enforce the Participant’s obligations to the Company as it may deem
appropriate in view of all the facts surrounding the particular case. The
Company will not seek to recover bonuses or other compensation as detailed above
paid more than three years prior to the date the applicable restatement is
disclosed.
7.    Administration. The Committee will have authority to approve awards under
the Plan, modify, administer and interpret the Plan, establish administrative
rules and take any other action necessary for the proper and efficient operation
of the Plan.
8.    No Employment Contract. Nothing contained in the Plan will (a) confer upon
Participant any right to be employed by or remain employed by the Company or any
affiliate, or (b) limit or affect in any manner the right of the Company or any
affiliate to terminate the employment or adjust the compensation of the
Participant.
9.    Withholding Taxes. The Company may withhold or cause to be withheld from
any amounts payable under the Plan all federal, state, local or other taxes as
required by law. Any withholding of taxes or other amounts with respect to a
Plan Award that is required prior to payment of the Plan Award will be withheld
from the Participant’s other compensation from the Company, or will be satisfied
by such other arrangement with the Participant as may be approved by the
Committee.
10.    Limitation on Payments. In the event a Plan Participant is a party to a
change in control severance agreement with the Company, any “Limitation on
Payments” provision in such agreement shall continue to apply. If a Plan
Participant is not a party to such agreement, the following provision shall
apply: In the event that the payments or benefits provided for in this Plan or
otherwise to a Participant (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 10, would be
subject to the excise tax imposed by Section 4999 of the Code, then any payments
and benefits payable under this Plan or otherwise will be either:
(i)    delivered in full, or
(ii)    delivered as to such lesser extent which would result in no portion of
such payments and benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by the Participant on an after-tax basis, of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments and benefits may be taxable under Section 4999 of the
Code.


7



--------------------------------------------------------------------------------



(b)    If a reduction in payments and benefits constituting “parachute payments”
is necessary so that payments and benefits are delivered to a lesser extent,
reduction will occur in the following order: (i) reduction of cash payments not
subject to Code Section 409A; (ii) cancellation of accelerated vesting of equity
awards (by cutting back performance-based awards first and then time-based
awards, based on reverse order of vesting dates (rather than grant dates)), if
applicable; (iii) reduction of employee benefits and (iv) reduction of cash
payments subject to Code Section 409A.
(c)    Unless the Company and a Participant otherwise agree in writing, any
determination required under this Section 10 will be made in writing by the
Company’s independent public accountants or by such other independent entity the
Company designates (the “Firm”), whose determination will be conclusive and
binding upon the Participant and the Company. For purposes of making the
calculations required by this Section 10, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section. The Company will bear all costs the
Firm may incur in connection with any calculations contemplated by this
Section 10.
11.    Heirs and Successors. The Plan will be binding upon, and will inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the Plan, any benefits distributable to a deceased Participant will be
distributed to the beneficiary designated by the Participant in writing filed
with the Committee in such form as the Committee will require. If a deceased
Participant has failed to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete distribution of benefits due under the Plan, the amounts to be
distributed under the Plan will be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.
12.    Unfunded Plan. It is the Company’s intention that the Plan be unfunded.
The Company is not required to set aside any assets for payment of the benefits
provided under the Plan, and no Participant will have a security interest in any
Plan Award.
13.    Governing Law. The interpretation, performance, and enforcement of the
Plan will be governed by the laws of the State of Texas, without giving effect
to the principles of conflict of laws thereof and all parties, including their
successors and assigns, consent to the jurisdiction of the state courts of
Texas.
[Remainder of page intentionally left blank.]




8



--------------------------------------------------------------------------------





Appendix to the Maggiano’s Little Italy Change in Control and Long Term
Incentive Plan
The calculation of EBITDA may reflect the following adjustments in the
Committee’s sole discretion:
(a)    Accounting Changes. The EBITDA may be adjusted to neutralize any impacts
associated with changes in accounting principles pursuant to accounting
pronouncements adopted by the Company during the Term.
(b)    Refranchised Restaurants. Any gain or loss from selling Maggiano’s
restaurants to franchise partners may be excluded from the EBITDA calculation.
Any royalties or profit associated with the refranchised restaurants may be
reflected in EBITDA to the extent necessary to neutralize the impact of the
event.
(c)    Sale of Real Estate. The EBITDA may be adjusted to neutralize the impact
of increases or decreases in rent expense as compared to the approved plan for
the Term that result from the sale and leaseback of real estate owned for
Maggiano’s restaurants.
(d)    Capital Investments. The EBITDA may be adjusted to neutralize capital
investments of the Company in Maggiano’s that are materially greater than or
materially less than capital investments planned or expected by the Company for
the Term, or to neutralize the impact of capital investments that do not meet
expected returns on investment.
(e)    Strategic Events. Any unplanned impact of restructurings may be adjusted
in EBITDA to the extent necessary to neutralize the impact of the event.
(f)    External Events. Expenses incurred in connection with extraordinary,
non-recurring events (such as natural disasters, terrorist attacks, pandemics,
industry-wide food-borne illness, etc.) may be adjusted in EBITDA to the extent
necessary to neutralize the impact.
The calculation of Incremental Value may reflect the following adjustment in the
Committee’s sole discretion:
(a) [***]


9

